Citation Nr: 1540125	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  10-40 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the left lower extremity, to include as secondary to a service-connected lumbar spine disability.

2.  Entitlement to service connection for a stomach disorder, to include as secondary to a service-connected lumbar spine disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

6.  Entitlement to an initial compensable rating for herniated nucleus pulposus, lumbar spine.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).
REPRESENTATION

Veteran represented by:	Matthew O'Connell Ward, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 1985 with subsequent Reserve service, including periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA), until September 2006. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In May 2010, a hearing was held before a Decision Review Officer (DRO) at the RO.  In February 2013, a Board hearing was held before the undersigned.  Transcripts of these hearings are of record. 

In September 2013, the Board remanded the appeal for additional development.

The Veteran recently changed representation.  In July 2014, he revoked representation by Kenneth LaVan.  He appointed the Disabled American Veterans as his representative in April 2015.  Then, in May 2015, he appointed his current representative, as reflected on the title page.  

In May 2015, the RO granted service connection for herniated nucleus pulposus, lumbar spine.  As this rating action results in a complete grant of the benefit sought for this issue, it is no longer on appeal.  

In May 2015, the Veteran filed the following claims: service connection for hypertension, sleep disturbances, bowel condition, penile condition secondary to hypertension; entitlement to special monthly compensation; and entitlement to temporary total disability.  These issues have been raised by the record in a May 8, 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder and hearing loss, entitlement to an initial rating in excess of 10 percent for tinnitus, entitlement to an initial compensable rating for a lumbar spine disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran initially injured his back in October 1985; and had operative treatment in 1987 and 2009 for herniated lumbar discs.  

2.  The Veteran is service-connected for an aggravation of preexisting herniated nucleus pulposus. 
3.  The evidence is in at least a state of relative equipoise as to whether exertive activity injuries during ACDUTRA or INACDUTRA service caused a permanent aggravation to the Veteran's left lower extremity radiculopathy.

4.  The evidence is in at least a state of relative equipoise for a chronic gastrointestinal disorder having a nexus to medication used to treat service-connected low back disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for radiculopathy of the left lower extremity are met.  38 U.S.C.A. §§ 101(2) (24), 1131, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.6(a), 3.303, 3.306, 3.310 (2014).

2.  The criteria for service connection for a stomach disorder are met.  38 U.S.C.A. §§ 101(2) (24), 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.6(a), 3.303, 3.306, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provides that VA will notify and assist a claimant in obtaining evidence necessary to substantiate a claim.  See also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The determinations made by the Board in the instant decision are fully favorable and discussion of VCAA compliance is not necessary.  


Laws and regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In general, service connection requires: medical evidence of a current disability; medical or, in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and medical evidence of a nexus between the claimed in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection on a secondary basis may be established for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995). 
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation. 38 C.F.R. § 3.310(b).

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  In other words, service connection is available for diseases or injuries incurred in or aggravated by ACDUTRA and injuries incurred in or aggravated by INACDUTRA (including an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident).

In this case, the presumption of soundness attaches to all periods of ACDUTRA service for which an examination report is available, but the presumption of aggravation is not applicable to ACDUTRA service.  Smith v. Shinseki, 24 Vet. App. 45, 45 (2010); 38 C.F.R. § 3.304(b).  Direct service connection includes preexisting disabilities, such as lower extremity radiculopathy, aggravated through disease or injury in the line of duty during ACDUTRA and injury during INACDUTRA periods.  38 U.S.C.A. §§ 101(24), 1110, 1131.  

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

(i) Left lower extremity radiculopathy

The Veteran contends that service connection is warranted for left lower extremity radiculopathy.  It is not disputed that the Veteran initially injured his back in October 1985 and that he currently has left lower extremity radiculopathy associated with his back disability.  He does not assert that he had any particular acute injury during ACDUTRA and INACDUTRA service.  Rather, he believes the generalized strenuous nature of his work tasks during these service periods caused additional disability or aggravated any preexisting disability.  As explained below, the Board considers the evidence to be in at least a state of equipoise regarding a nexus to exertive injuries during ACDUTRA and INACDUTRA service.  

The Veteran is competent to report on the nature and history of lower extremity symptoms and his work activities.  It is generally known that physical activity may exacerbate preexisting disabilities and his assertions that physical exertion during periods of ACDUTRA and INACDUTRA make a nexus more likely than it otherwise would be without his reports of exertive activities.  His reports of exertive activities in ACDUTRA and INACDUTRA are plausible and consistent with the record.  Caluza, 7 Vet. App. at 510-511 (1995).  The Board considers them to be probative to substantiate an in-service event.  His nexus assertions are somewhat probative, but limited by his lack of medical expertise and the inherently subjective nature of his reports.  Id.

Nonetheless, Dr. J.T.'s reports are highly probative evidence of a nexus.  See Dr. J.T. reports from February 2012 and August 2015.  Dr. J.T. is qualified as a physician and has an extensive familiarity with the case, as he has been the Veteran's treating orthopedic surgeon for many years.  He stated that the left lower extremity radiculopathy is due to the initial 1985 injury and not surgery.  The March 2006 MRI report supports his assertion, as it specifically notes that no scar tissue was observed.  In his August 2015 report, he affirmed that the claimed disability was aggravated by over-exertion injuries sustained in ACDUTRA and INACDUTRA service.  Although he does not provide a detail rationale, his report is plausible, since it is commonly known that overly exertive activities may cause orthopedic disorders.  It is also reasonable to infer he made such a determination based upon his clinical expertise and familiarity with the case.  The Board considers Dr. J.T.'s reports highly persuasive to show an aggravation for the left lower extremity due to overexertion injuries sustained during ACDUTRA and INACDUTRA service.  

The Board does not find the April 2015 VA medical opinion as persuasive as Dr. J.T.'s reports.  His report weighs against the general proposition that exertive injuries may cause or aggravate orthopedic disability.  He cites the presence of lumbar scar tissue from the initial 1987 surgery as the cause, rather than exertive activity.  The imaging reports on the presence of scar tissue are conflicting.  The March 2014 MRI report references lumbar spine overgrowths.  The 2011 MRI suggests the presence of a lumbar epidural scar, while the March 2006 MRI report expressly weighs against the presence of scar tissue.  Notably, the evidence that scar tissue was not present in 2006 weighs against the VA examiner's rationale attributing radiculopathy to the scar tissue from the initial 1987 surgery.  Dr. J.T.'s August 2015 report specifically weighs against report of lumbar scar tissue.  Given the uncertainty surrounding the presence and manifestations of the lumbar scar tissue, the Board does not find the April 2015 VA medical opinion particularly probative to weigh against a nexus.  See Nieves-Rodriguez, 22 Vet. App. at 303 (2008).

For the reasons stated above, the evidence is at least in a state of equipoise regarding a nexus to ACDUTRA and INACDUTRA over-exertion activities.   Service connection for left lower extremity radiculopathy is granted.  38 C.F.R. §§ 3.6(a), 3.102, 3.306.

(ii) Stomach disorder

The Veteran contends that service connection is warranted for his currently diagnosed gastritis.  STRs do not show that he had any illness or stomach disorder during active service.  Consequently, direct service connection is not for further consideration.  38 C.F.R. § 3.303.  Rather, the Veteran's primary contention is that he developed gastritis or similar stomach disorder secondary to medications used to treat his service-connected low back disability.  38 C.F.R. § 3.310.

A January 2015 endoscopy establishes that the Veteran currently has gastritis.  The remaining issue is a nexus.  The Veteran is competent to report his gastrointestinal symptoms and any temporal relationship between medication ingestion and these symptoms.  The general principle that pain medication may cause gastrointestinal side effects is within common knowledge.  His reports of a nexus tend to make this fact more likely than would be the case without such reports.  The Board finds the Veteran's reports somewhat probative, but limited due to their inherently subjective nature.  Caluza, 7 Vet. App. at 510-511 (1995).

However, the Board finds Drs. J.T. and P.M.'s reports persuasive to show a nexus.  They are qualified as physicians and have an extensive familiarity with the case, as they both have treated the Veteran for low back pain for many years.  Their reports are plausible since it is commonly known that non-steroidal anti-inflammatory drugs (NSAIDs) may cause stomach symptoms.  Notably, the January 2015 endoscopy report indicates that H. Pylori is not present, and implies that the current gastritis has a non-bacterial cause.  The Board has considered the negative opinion from the April 2015 VA examiner.  However, he does not provide a convincing rationale as to why gastritis is not caused by medication use, particularly in light of the negative bacterial findings on the January 2015 endoscopy.  Consequently, the April 2015 VA medical opinion is not probative.  See Nieves-Rodriguez, 22 Vet. App. at 303 (2008).

For the reasons stated above, the evidence is at least in a state of relative equipoise regarding a nexus for a stomach disorder.  Service connection for a stomach disorder is granted.  38 C.F.R. §§ 3.6(a), 3.102, 3.310.


ORDER

Service connection for left lower extremity radiculopathy is granted.  

Service connection for a stomach disorder is granted.  


REMAND

The Board notes that the Veteran filed a January 2014 notice of disagreement (NOD) to a RO decision issued that same month, denying service connection for PTSD and hearing loss and awarding an initial 10 percent rating for tinnitus.  In August 2015, the Veteran filed a NOD to November 2014 and May 2015 rating decisions denying a TDIU and compensable disability rating for herniated nucleus pulposus, lumbar spine, respectively.  A Statement of the Case (SOC) has not been provided as to these issues following receipt of the NODs, therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).

Accordingly, these remaining issues are REMANDED for the following action:

Issue a SOC, including appellate rights, as to the issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD; entitlement to service connection for hearing loss; entitlement to an initial rating in excess of 10 percent for tinnitus; entitlement to a compensable rating for herniated nucleus pulposus, lumbar spine; and entitlement to a TDIU.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


